United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
DeSoto, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1603
Issued: March 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2011 appellant filed a timely appeal from a June 15, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding her wage-earning capacity
determination. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish that a
modification of the loss of wage-earning capacity determination is warranted.
FACTUAL HISTORY
This case was previously before the Board. In a January 24, 2006 decision, the Board
reversed OWCP’s August 18, 2004 and February 22, 2005 decisions finding that OWCP
improperly reduced appellant’s compensation to zero as her refusal to participate in vocational
1

5 U.S.C. § 8101-8193.

rehabilitation did not occur in the early but necessary stages of vocational rehabilitation.2 In a
July 21, 2010 decision, the Board set aside a June 3, 2009 OWCP decision denying her request
for reconsideration. The Board found that appellant’s reconsideration request should be treated
as a request for modification of the wage-earning capacity determination and remanded the case
for OWCP to adjudicate this issue.3 The facts of the case contained in the Board’s prior
decisions are incorporated herein by reference.4
In a July 10, 2007 report, Dr. Jack C. Tippett, a Board-certified orthopedic surgeon and
second opinion specialist, noted the history of injury and reviewed appellant’s medical record.
He provided examination findings and an impression of healed complex pelvis fracture with
malposition; apparent limb length discrepancy with left leg about three centimeters short;
degenerative joint disease of right sacroiliac joint and dyspareunia. Dr. Tippett stated that
appellant’s pelvic tilt was the result of the accepted conditions and was permanent. He stated
that the accepted conditions also resulted in traumatic changes in the right sacroiliac joint and
that she has pain in that area related to certain movements in her low back and in her hips.
Dr. Tippett opined that the work-related conditions were still active and recommended the use of
half-inch lifts in appellant’s left shoe. He stated that, while intermittent pain may occur, it
should be minimized by occasionally changing from a sitting position to a standing position and
vice-versa. Bending, stooping and heavy lifting should be reduced as necessary. In response to
OWCP’s questions, Dr. Tippett indicated in an October 3, 2007 report that appellant was
partially disabled as a result of the employment injury. He opined that, based on objective
findings, she was able to perform an eight-hour workday with restrictions. In an October 3, 2007
work capacity evaluation form, Dr. Tippett provided permanent work restrictions on lifting over
30 pounds limited, up to four hours a day, and no climbing and squatting; occasional twisting
and bending/stooping; and change positions from sitting and standing as necessary.
On October 12, 2007 appellant was referred for vocational rehabilitation.
On
November 5, 2007 the vocational rehabilitation counselor identified the positions of telephone
solicitor, ticket seller, and cashier-checker (retail trade) as being within appellant’s experience,
education, and medical restrictions and available based on a local labor market study. Placement
efforts began on January 2, 2006 and ran through April 1, 2008. Appellant did not obtain
employment. On April 9, 2008 the vocational rehabilitation counselor indicated that she was not
very cooperative in her job search. He stated that appellant was vocationally and educationally
capable of performing the positions of cashier and customer service, which were reasonably
available in her local commuting area on a full-time basis based on labor market research of
November 5 and December 28, 2007.

2

Docket No. 05-1315 (issued January 24, 2006).

3

Docket No. 10-99 (issued July 21, 2010).

4

Appellant, a part-time rural carrier associate, was injured in a November 15, 1995 motor vehicle accident.
OWCP accepted the claim for closed sacrum/coccyx fracture; closed pubis fracture; closed spleen hematoma; closed
four rib fractures; closed lumbar vertebra fracture; posthemorrhage anemia; forehead open wound and foot/toe
abrasion. It began paying compensation for temporary total disability on December 31, 1995. The employer
terminated appellant’s employment in February 1996.

2

By decision dated June 9, 2008, OWCP reduced appellant’s compensation effective
June 10, 2008 on the basis that the selected position of cashier/checker (retail trade) represented
her wage-earning capacity. It found the position was medically and vocationally suitable and
reasonably available in her commuting area. OWCP further found the physical requirements of
this job allowed appellant to change position (sitting, standing and walking) and was within her
medical restrictions of lifting up to 30 pounds limited to four hours a day and no climbing and
squatting; occasional twisting and bending/stooping; and change positions sitting/standing.
In a May 14, 2009 letter, appellant requested reconsideration. She stated that she had a
difficult time finding work in a cashier position. Appellant explained that she could not find
work because of her medical restrictions as well as the economy. She indicated that a manager
of a local store told her it did not hire people for a cashier position who needed to “sit, walk and
stand every 15 minutes.”
Pursuant to the Board’s July 21, 2010 decision, OWCP considered appellant’s May 14,
2009 letter a request for modification of the June 9, 2008 wage-earning capacity decision. On
July 27, 2010 it sent her a letter discussing the criteria for modification of a formal loss of wageearning capacity decision. Appellant was afforded 30 days to provide factual or medical
evidence to meet such criteria.
On August 11, 2010 OWCP received a statement from appellant requesting information
and an extension of time to obtain information.5 In an August 23, 2010 statement, appellant
indicated that the original wage-earning capacity was in error and her work-related medical
conditions had worsened. She noted potential employers that she contacted from July 17, 2008
through August 6, 2010 that either were not hiring or would not hire a person with her
restrictions.
By decision dated September 10, 2010, OWCP denied modification of the June 9, 2008
loss of wage-earning capacity decision.
On March 11, 2011 appellant requested reconsideration. She indicated that OWCP had a
copy of her August 23, 2010 letter which noted the grounds for her disagreement.
In a December 13, 2010 report, Dr. Clarence A. Temple, a Board-certified orthopedic
surgeon, reported a history of injury as related by appellant and reviewed medical records which
she provided. He provided examination findings and the following assessments: closed fracture
of sacrum and coccyx without mention of spinal cord injury; closed fracture of pubis;
lumbosacral spondylosis without myelopathy; scoliosis (and kyphoscoliosis), idiopathic.
Dr. Temple noted that the diagnosis of scoliosis was not that of idiopathic scoliosis, but rather
scoliosis due to the malposition of her sacrum. He stated that the scoliosis in the lumbar area
secondary to the malposition of the sacrum could reasonably be expected to play a role in the
degenerative changes at L4-5 and L5-S1. This, along with the sacroiliac injury on the left and
what may be a sacroiliac injury on the right, may explain why appellant has pain on standing and
5

OWCP provided appellant copies of her file and information to obtain a physician. In an August 4, 2010 letter,
it notified her that a formal extension would not be granted; however, an additional 14 days were accorded to
provide information.

3

on walking. Dr. Temple explained that, while the addition of a half-inch lift to the left leg may
have been helpful in leveling her sacrum, it would not be expected to provide immediate
improvement and, because the degenerative changes were already present, it may not have been
of benefit in the long run. He noted that the x-rays from four years prior showed some changes
in the facet joints at L5-S1, but the limitations on that single view made it difficult to determine
whether there were changes compared to films he had taken that day. Dr. Temple stated that it
was “reasonable to assume that the degenerative changes have progressed and thus [appellant’s]
condition would have worsened. I have serious doubts as to whether she could maintain any job
in which she was required to stand for more than 15 or 20 minutes at a time or required to walk
for more than 15 [to] 20 feet on a repeated basis.” He agreed that surgery was not indicated.
Dr. Temple opined that appellant’s condition was permanent and would tend to worsen with
time.
By decision dated June 15, 2011, OWCP denied modification of the September 10, 2010
decision.
LEGAL PRECEDENT
Section 8115 of FECA and OWCP regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent wage-earning capacity or the employee has no actual earnings, the wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the employee’s usual employment, age and qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect the
wage-earning capacity in his or her disabled condition.6
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which it relies must provide a detailed description of the condition.7
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.8
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by it for selection of a position listed in the Department of Labor’s Dictionary of Occupational
Titles or otherwise available in the open market, that fits that employee’s capabilities with regard
to his or her physical limitations, education, age and prior experience. Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service.9 Finally,
6

5 U.S.C. § 8115; 20 C.F.R. § 10.520; see John D. Jackson, 55 ECAB 465 (2004).

7

William H. Woods, 51 ECAB 619 (2000).

8

John D. Jackson, supra note 6.

9

James M. Frasher, 53 ECAB 794 (2002).

4

application of the principles set forth in Albert C. Shadrick10 will result in the percentage of the
employee’s loss of wage-earning capacity.11
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from postinjury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.12
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.13 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.14 OWCP’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss.15 The procedure
manual further indicates that, under these circumstances, the claims examiner will need to
evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity decision.16
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.17 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.18
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
10

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

11

James M. Frasher, supra note 9.

12

John D. Jackson, supra note 6.

13

D.M., 59 ECAB 164 (2007); Harley Sims, Jr., 56 ECAB 320 (2005); T.M., Docket No. 08-975 (issued
February 6, 2009).
14

Katherine T. Kreger, 55 ECAB 633 (2004).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
16

Federal (FECA) Procedure Manual, id. See Harley Sims, Jr., supra note 13.

17

See D.M., supra note 13; Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000);
Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); A.J., Docket No. 10-619 (issued June 29, 2010).
18

See Harley Sims, Jr., supra note 13; Stanley B. Plotkin, supra note 17; F.B., Docket No. 10-99 (issued
July 21, 2010).

5

that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.19
ANALYSIS
OWCP accepted that appellant sustained closed sacrum/coccyx fracture; closed pubis
fracture; closed spleen hematoma; closed four rib fractures; closed lumbar vertebra fracture;
posthemorrhage anemia; forehead open wound; and foot/toe abrasion as a result of a
November 15, 1995 motor vehicle accident. In a June 9, 2008 decision, it adjusted her
compensation to reflect its determination that she was capable of earning wages in the selected
position of cashier-checker (retail trade). Appellant contends that there has been a material
change in the nature and extent of her injury-related condition and that the original wage-earning
capacity determination was erroneous. She has not argued that she has been retrained or
otherwise vocationally rehabilitated.
Appellant contends that the original loss of wage-earning capacity determination was
erroneous. However, she submitted no evidence that the initial decision of June 9, 2008 was in
error. In the June 9, 2008 decision, OWCP determined that appellant had the wage-earning
capacity to perform the position of cashier/checker (retail trade) and reduced her wage-loss
benefits accordingly. The medical evidence from Dr. Tippett established that she was no longer
totally disabled and OWCP properly referred appellant for vocational rehabilitation counseling.
Because appellant was unable to secure employment, the vocational rehabilitation counselor
identified the position of cashier-checker (retail), among others, as within her capabilities.
OWCP based its June 9, 2008 decision on the latter position which is identified in the Dictionary
of Occupational Titles20 as light physical demand category. The medical evidence established
that she was physically capable of performing the cashier-checker (retail) position. Furthermore,
the rehabilitation counselor reported that, based on appellant’s experience, education, medical
restrictions, and recent labor market surveys she was employable as a cashier-checker (retail
trade) and that such positions were reasonably available in her commuting area. While appellant
believed there were no cashier-checker positions available within her restrictions and
summarized conversations with potential employers, she produced no evidence to show that
OWCP’s determination that the position of cashier-checker was not medically or vocationally
suitable.21 She therefore did not establish that the June 9, 2008 wage-earning decision was
erroneous.
19

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Capacity, Chapter 2.814.11 (October 2009).
20

Determining Wage-Earning

Department of Labor, Dictionary of Occupational Titles.

21

See H.N., Docket No. 09-1628 (issued August 19, 2010) (the fact that appellant was not successful in securing
employment did not establish that the constructed position was not vocationally suitable).

6

Appellant also has not established that there has been a material change in the nature and
extent of her injury-related condition. Dr. Temple stated that it was reasonable to assume that
her condition would have worsened. However, his statement as well as his disagreement as to
whether appellant could maintain a job within her restrictions is speculative in nature.
Dr. Temple did not identify any diagnostic findings or examination findings to support his
conclusion that her condition had worsened and he provided no discussion of the selected
position of cashier-checker (retail trade) or why she was unable to perform such position. The
Board has held that speculative and equivocal medical opinions regarding causal relationship
have no probative value.22 For these reasons, Dr. Temple’s report is insufficient to modify
OWCP’s wage-loss decision.
Appellant therefore did not establish that the June 9, 2008 wage-earning capacity
decision should be modified. She may request modification of the wage-earning capacity
determination, supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that a
modification of the loss of wage-earning capacity determination was warranted.

22

See Alberta S. Williamson, 47 ECAB 569 (1996); Frederick H. Coward, Jr., 41 ECAB 843 (1990); Paul E.
Davis, 30 ECAB 461 (1979).

7

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

